Citation Nr: 0507131	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  99-16 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a disability of the 
feet, to include bone spurs.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
November 1973.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  In August 2003 the Board remanded the case for 
further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate action.  

A review of the veteran's service medical records and 
subsequent treatment records show that he reported problems 
with nervousness at the time of his May 1970 induction 
examination.  Further, at the time of his October 1973 
separation examination, he reported he had been treated with 
medication for "nerves" in 1972, while serving in Vietnam.  
Recent VA examination reports indicate diagnoses of major 
depression, generalized anxiety disorder and dysthymic 
disorder.  The Board finds that the record reasonably raises 
a claim of entitlement to service connection for an acquired 
psychiatric disorder other than PTSD.  To date, this issue 
has not been considered by VA and is referred to the RO for 
appropriate action.

The veteran testified at a March 1999 hearing before a 
hearing officer and a September 2001 hearing before the 
undersigned Veterans Law Judge.

In January 2005, the veteran submitted additional evidence 
without an accompanying waiver of RO consideration.  These 
documents are predominantly duplicative of documents of 
record and considered in this determination.  However, he has 
submitted a subsequent medical evidence not previously of 
record that shows a diagnosis of PTSD.  The record is 
cumulative of evidence previously of record and has no 
further relevancy to this appeal and will therefore not be 
considered by the Board in adjudicating this claim.  See 38 
C.F.R. § 20.1304.  


FINDINGS OF FACT

1.  The veteran does not have PTSD caused by any event that 
occurred during his period of active military service.

2.  The evidence of record does not show the veteran's 
current disability of the feet, including bone spurs, is 
etiologically linked to his service or any incident therein.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (2004).

2.  A disability of the feet, to include bone spurs, was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
held that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits, even if the adjudication occurred prior to the 
VCAA.  Pelegrini, 18 Vet. App. at 119-120.  In this case, the 
initial AOJ decision (of July 1998) was made prior to 
November 9, 2000, the date the VCAA was enacted.  
Nonetheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement in this case was 
not prejudicial to the veteran for the reasons specified 
below. 

First, the RO did not commit error in the initial 
adjudication, as the VCAA notice requirement did not exist at 
that time.  Id.  Second, the veteran's case has remained in 
continuous development throughout the appeal period, to 
include pursuant to a Board remand.  Third, in a March 2004 
letter, the RO informed the veteran regarding the evidence 
needed to support his claims, and who would obtain what part 
of the evidence needed to support the claims.  The March 2004 
letter informed the veteran of the evidence obtained or 
received by the RO to that date, and instructed the veteran 
to provide any treatment records that might show evidence of 
a current disability, evidence of a disease or injury in 
service, and evidence of a link between his current 
disability and service.  The letter informed the veteran that 
this evidence could consist of statements from doctors 
containing the physical and clinical findings, the results of 
any laboratory tests or x-rays, and the dates of examinations 
and tests.  Further, the letter informed the veteran that the 
RO would obtain any Federal records related to the case and 
private treatment records he identified as related to the 
claims, provided he completed, signed and returned, the 
enclosed VA Forms 21-4142 to authorize VA to obtain them on 
his behalf.  Thus, the discussion contained in this letter 
furnished the veteran notice of the types of evidence he 
still needed to send to VA, the types of evidence that VA 
would assist in obtaining, and in effect requested that the 
veteran provide VA with or identify any additional sources of 
evidence that he possessed or knew of that could help to 
substantiate his claims for service connection.

The Board finds that VA complied with the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (codified at 38 U.S.C.A. § 
5103(b)(3)); 38 C.F.R. § 3.159(b)(1) (2004); VAOPGCPREC 1-
2004 (February 24, 2004); Pelegrini v. Principi, 18 Vet. App. 
at 120-21; Huston v. Principi, 17 Vet. App. 195 (2003). 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records and stressor 
verification records from all relevant sources identified by 
the veteran, and for which he authorized VA to request, were 
obtained by the RO.  38 U.S.C.A. § 5103A.  In this regard the 
Board notes that the record contains the following pertinent 
records:  service medical records and private treatment 
records, as well as VA treatment records and compensation 
examination reports, and relevant stressor verification 
evidence.  The veteran has not alleged that there are any 
other outstanding medical records or records corroborating 
his alleged stressors.  The Board consequently finds that 
VA's duty to assist the veteran in obtaining records in 
connection with the instant appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

Factual Background

In his May 1970 medical history report, the veteran reported 
that he had had trouble sleeping and nervous trouble.  He had 
not sought treatment for these complaints.  The accompanying 
induction examination report reveals that a psychiatric 
evaluation was normal.  The veteran's service medical records 
show he complained of right foot pain and a "red mark" in 
February 1971.  The treatment record notes that he had a 
bruise at the MP joint and he was placed on light duty for 
three days.  He again complained of right foot pain in 
October 1972.  The impression was a bruise and it was noted 
that X-ray studies were unnecessary.  The veteran's October 
1973 separation examination report shows that clinical 
evaluation of his feet was normal, as was a psychiatric 
examination.  However, a hand written notation with the 
veteran's signature on the examination report indicates that 
he was treated with medication for "nerves" in 1972 while 
stationed in Vietnam.  

Private treatment records, dating from November to December 
1980, show the veteran was treated for a gunshot wound to the 
left jaw and neck and for a depressive reaction.  Reportedly 
a hitchhiker shot him.

Treatment records, dating from May 1996 to February 1999, 
from Dr. L. Cousins, show the veteran complained of right 
foot pain, swelling and discomfort in December 1996.  He 
denied any associated trauma to the area.  A February 1999 
treatment record indicates the veteran continued to receive 
treatment at VA for anxiety and depression.

January 1998 VA treatment records show the veteran was 
diagnosed with major depression and PTSD.  X-ray studies of 
both feet, conducted that same month, show minimal spurring 
at the plantar aspects of both calcaneii and minimal spur 
formation at the posterior aspect of the right calcaneus.  
There were no fractures identified.  There were surgical 
clips projecting anteromedially to the medial malleoli in 
both feet.

A March 1998 VA orthopedic examination report notes the 
veteran's stated history of pain and tingling in both feet 
since service.  He denied any distinct foot injury.  He also 
stated that he was first diagnosed with PTSD in January 1998 
at VA.  He attended PTSD group and individual therapy 
sessions.  The assessments were bone spurs as evidenced on X-
ray studies and PTSD.  The examiner had not reviewed the 
veteran's claims file.  In a later, June 1998 addendum, it 
was noted that the diagnostic assessment remained unchanged 
after a review of the claims file.

An April 1998 VA psychiatric examination report shows that 
the veteran was a door gunner in Vietnam from 1971 to 1972, 
despite his military occupational specialty (MOS) of air 
traffic controller.  He reportedly witnessed and participated 
in numerous atrocities and once picked up vigilantes who 
displayed human ears in front of him.  The examiner opined 
that the veteran was exposed to death and serious injury and 
his response involved intense fear.  The examiner listed the 
veteran's psychiatric symptoms and diagnosed alcohol abuse in 
full remission.

VA treatment records, dating from May to July 1998, note 
ongoing treatment for diagnosed PTSD.  In July the veteran 
complained of bilateral heel pain and denied any associated 
trauma.  X-ray studies of both heels were positive for 
intracalcaneal spurring.  The impression was plantar 
farciitis.

In a February 1999 letter, the veteran's treating VA 
psychiatrist states that he had treated the veteran for PTSD.  
He further states that the veteran saw heavy combat while 
serving with the 101st Airborne, was under both direct and 
indirect fire, and also witnessed much carnage as a door 
gunner.  He opines that the veteran was severely disabled as 
a result of his diagnosed PTSD.

VA treatment records, dating from January to June 1999, 
predominantly show ongoing treatment for diagnosed probable 
PTSD and major depression.  April 1999 X-ray studies of both 
feet show spurring at the plantar aspect of the left 
calcaneus and the posterior aspect of the right calcaneus.  
In June 1999, the veteran complained of left foot pain.

During his March 1999 personal hearing, the veteran testified 
that, although his MOS was air traffic controller, he 
actually served as a door gunner in a helicopter during his 
service in Vietnam.  He testified that he was involved in 
several skirmishes and had witnessed helicopter emergencies, 
which included the downing of the Australian ambassador's 
helicopter.  He believed he had been treated for nerves in 
service, but could not remember his treatment.  He had been 
married two times and had held over twenty jobs since his 
discharge from served.  Although he did not know when he 
injured his feet in service, he was placed on limited duty 
and issued low quarters shoes because of problems with his 
boots.  He testified that he currently received arch supports 
from VA.  

Statements from the veteran's mother, sister and brother, 
dated in April 1999, indicate that the veteran changed 
dramatically after he served in Vietnam.  The veteran's 
brother, in his statement, notes that he too served in 
Vietnam, was wounded three times, was awarded the Silver Star 
medal and is currently rated 100 percent disabled for his 
service-connected PTSD.  The brother states that he 
recognizes PTSD symptoms in the veteran.

A June 2000 VA psychiatric examination report notes the 
veteran's history.  When the examiner inquired about the 
specifics surrounding the veteran's inservice stressors, he 
declined comment because it made him feel bad.  Upon review 
of the veteran's claims file, the examiner also identified 
two other possibly significant events in his life, when he 
was treated for suspected meningitis at age 8 and in 1980 
when he was shot by a hitchhiker and subsequently treated by 
a psychiatrist.  The diagnoses included dysthymic disorder, 
major depressive disorder and general anxiety disorder.  The 
examiner noted that the veteran had been treated for 
depressive symptoms as far back as 1980 when he was shot in 
the neck.  

A November 2000 letter from the veteran's treating VA 
psychiatrist indicates that he was currently undergoing 
treatment for diagnosed PTSD.  The physician opines that the 
veteran's current problems with anger management made him 
unemployable at that time.

A July 2001 psychological evaluation, conducted for SSA 
disability benefits, notes the veteran complained of PTSD and 
depression and that VA treatment records reported severe 
symptoms.  The diagnoses were depression and PTSD.  Another 
private psychological evaluation, conducted in July 2001, 
also shows diagnoses of PTSD and a single episode of major 
depression.

An August 2001 SSA disability determination found the veteran 
disabled due to anxiety disorders.

During his November 2001 Travel Board hearing before the 
undersigned, the veteran testified that he served in Vietnam 
for ten months as a combatant.  Although his MOS was air 
traffic controller, he served as a door gunner and was 
responsible for protecting and defending the aircraft and 
gave suppressing fire.  He further testified that once he was 
frightened when six disguised men jumped onto the helicopter.  
He observed that they had human ears with them.  On one 
occasion, he was aboard a helicopter that needed to make an 
emergency landing.  He also testified that he was in Typhoon 
Hester and the sheer volume of the precipitation was a 
significant stressor.  He testified that he had been awarded 
disability benefits for diagnosed PTSD from the Social 
Security Administration.  With regard to his bilateral foot 
condition, the veteran testified that he could not remember a 
specific injury to his feet in service, but that his service 
medical treatment records clearly show that he was treated 
for foot complaints.  He testified that he was given a 
permanent profile for his bilateral foot disability and the 
he suffered a stress fracture of his left foot in service.

VA treatment records, dating from June 2000 to March 2003, 
show ongoing treatment primarily for the veteran's diagnosed 
PTSD.  A February 2001 psychiatric treatment record notes 
that the veteran's wife stated she felt that the veteran did 
not have PTSD.  In December 2000, the veteran was treated for 
diagnosed gout.  

During a June 2002 VA podiatry examination, the veteran gave 
a history of having been taken off flight status three times 
in service due to sprained ankles.  He also gave a history of 
having been diagnosed with a left foot fracture one and a 
half years before.  The diagnoses included partially 
compensated rearfoot valgus, compensatory forefoot varus and 
history of gout.  The examiner opined that the veteran had 
not suffered a disability associated with bilateral bone 
spurs in service or as a result of any incident or event in 
service.  In a June 2002 addendum, the examiner noted that 
the veteran's claims file had been reviewed.

In a June 2003 letter, U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) provided corroboration 
that Typhoon Hester occurred during the veteran's service in 
Vietnam and also provided the debriefing report of the 
commanding officer of the 12th combat aviation group which 
verified combat operations with helicopter support during the 
veteran's tenure in Vietnam.

An August 2004 VA psychological testing report notes that the 
veteran's claims file was reviewed.  The veteran reported 
inservice stressors of being in a helicopter crash and 
shooting a man as a gunner on a helicopter.  It was also 
noted that he had been shot in the face after service during 
a robbery committed by a hitchhiker in his car.  Although 
other test results were consistent with a PTSD diagnosis, the 
MMPI-2 showed scores indicative of a high probability of 
exaggeration and possibly faking of symptoms.  The examiner 
noted that the veteran's reported symptoms and history were 
most consistent with PTSD, dysthymia and episodic major 
depression and consistent with an underlying personality 
disorder associated with schizoid behaviors.  

In September 2004, the veteran underwent a VA psychiatric 
examination.  As his stressors, the veteran reported that he 
shot another person from the helicopter in a firearms 
exchange and that he was close to the airbase mortuary and 
saw body bags stacked there.  The examiner specifically noted 
the veteran's psychological testing results and that his 
claims file had been reviewed.  The examiner opined that the 
veteran did not meet the full criteria for a PTSD diagnosis.  
The diagnosis was dysthymic disorder.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Service connection requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  Disorders 
diagnosed after discharge may still be service connected if 
all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD in particular requires medical 
evidence diagnosing the condition in accordance with VA 
regulations; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to 
combat veterans).

PTSD

Review of the evidence of record reveals that the veteran has 
been diagnosed in the past with PTSD, apparently based on the 
examiners' acceptance of the history provided by the veteran 
and without review of his records.  However, the Board has a 
duty to analyze the credibility and probative value of the 
evidence of record.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 
(2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Board finds that the reports of the June 2000 and 
September 2004 VA psychiatric examinations, as well as the 
August 2004 psychological testing evaluation, are more 
probative on the question of proper psychiatric diagnosis 
than the VA treatment records, the April 1998 VA examination 
report and the July 2001 evaluations conducted for SSA.  The 
June 2000, August 2004 and September 2004 VA examiners 
specifically reviewed the veteran's claims files.  Therefore, 
the examiners' opinions and subsequent diagnoses were based 
on a formal mental status examination, as well as 
consideration of the veteran's alleged combat history and his 
past and present social and psychiatric status.  These 
examiners did not diagnose PTSD and the September 2004 
examiner specifically found that the veteran did not meet the 
full criteria to support a PTSD diagnosis.  

Although the August 2004 VA psychological examiner, after 
having an opportunity to review the veteran's medical records 
and service records and administering objective psychological 
tests, concluded that the veteran's reported symptoms and 
history were most consistent with a PTSD diagnosis, the 
examiner also noted that some of the test results were 
indicative of exaggeration or fabrication.  

On the other hand, review of the April 1998 VA examination 
and the ongoing VA treatment records does not indicate that 
the veteran's records were reviewed and the diagnosis appears 
to be based on evaluation of the veteran only.  Moreover, the 
examiner does not formally diagnose PTSD, but merely states 
that the veteran was exposed to death and serious injury and 
lists his psychiatric symptoms, as well as a diagnosis of 
alcohol abuse in remission.  Moreover, the July 2001 private 
psychological evaluations clearly cite VA treatment records 
showing severe symptoms of PTSD.  It is clear that these 
evaluations relied solely on the veteran's reported history 
and his recent VA treatment records.  When adequately 
explained, the Board is free to favor one medical opinion 
over another.  Evans v. West, 12 Vet. App. 22, 26 (1998).

In light of the foregoing discussion, and the fact that there 
is no probative diagnosis of PTSD, the Board determines that 
the preponderance of the evidence is against a diagnosis of 
PTSD in this case.  See, e.g., Cohen v. Brown, 10 Vet. 
App. 128, 153 (1997) (Chief Judge Nebeker, concurring) (VA 
adjudicators may reject the claim upon a finding that a 
preponderance of the evidence is against a diagnosis of 
PTSD).  Hence, service connection for PTSD is not warranted.

Likewise, while the veteran, his mother, sister and brother 
believe that the veteran currently has PTSD as a result of 
his military service, as laymen without the appropriate 
medical training and expertise, they are not competent to 
diagnose the veteran has having PTSD, or to provide an 
opinion linking that disability to service.  evidence that 
requires medical knowledge.  Grottveit v. Brown, supra; 
Espiritu v. Derwinski, supra.

The claim of service connection for PTSD therefore fails on 
the basis that the first of three elements required for such 
a showing under 38 C.F.R. § 3.303(f), has not been met.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Disability of the Feet 

The Board has carefully reviewed the claims file and 
considered the veteran's assertions regarding his disability 
of the feet, including bone spurs.  While the evidence 
reveals that he currently suffers from rear foot valgus, 
forefoot varus and gout, as well as bone spurs in his feet, 
the competent, probative evidence of record does not 
etiologically link his current disability of the feet to his 
service or any injury in service.  In fact, the June 2002 
examiner opines that the veteran's current disability is not 
the result of service or any incident therein.  Moreover, 
there is no post-service evidence of bone spurs until 1998, 
25 years after the veteran's discharge from service.  This 
evidence is not supportive of the veteran's claim, as it does 
not link his current complaints to service.  

While the veteran believes his currently diagnosed disability 
of the feet, including bone spurs, had its onset in service, 
he is not competent to provide evidence that requires medical 
knowledge.  Grottveit v. Brown, supra; Espiritu v. Derwinski, 
supra.  Accordingly, the claim for service connection for a 
disability of the feet to include bone spurs must be denied.

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim for service 
connection for a disability of the feet, the doctrine is not 
for application.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, supra.  


ORDER

Service connection for PTSD is denied.

Service connection for a disability of the feet, to include 
bone spurs, is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


